DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littleton (US 374,076) in view of Turner (US 5,050,784).
Littleton teaches an apparatus for retaining a piece of footwear, to assist with application or removal of the footwear from a foot, comprising: a generally planar foot support plate a forming part of a base;; and a movable clamping mechanism D, operable in response to an applied force, to clamp at least a portion of the footwear between a pair of opposed members, at least one of said members being movable, where the applied force is generated by a movable handle H pivotally attached to the base and operatively attached to the movable clamping mechanism to translate movement of the handle to movement of the movable member said movable handle also extending upward to a distal end at a position suitable for grasping and movement by the user during the application or removal of the footwear.
Littleton does not teach at least one stabilizing handle attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of T in order to provide better stability to the user while doffing the footwear.
As to claim 2, Littleton teaches the foot support plate A is inclined such that the rear of the plate is lower than the front of the plate.
As to claim 3, Littleton teaches a support bracket R is attached to the foot support plate to form part of the base and to raise the front of the plate.  
As to claim 4, Littleton teaches a bottom portion of the stabilizing handle I is attached to the base.  
As to claim 8, Littleton teaches clamping mechanism D includes a footwear contacting component that operates in a plane generally parallel to the foot support plate.  
As to claim 9, Littleton teaches a toe-to-heel clamping mechanism D, said toe-to-heel clamping mechanism D translating a pivoting movement of the movable handle H into contact with a toe of the footwear to drive the footwear against an adjustable heel capture member K.
As to claim 10, Littleton teaches an apparatus to retain footwear, to assist with the application or removal of footwear from a wearer's foot, said apparatus comprising: a generally rectangular foot support base A upon which a worn piece of footwear is placed; a heel engaging member K adjacent one end of said foot support base; a toe engaging member D adjacent an opposite end of said foot support base; at least one of said heel engaging member and said toe engaging member being movable relative to said foot support base and one another to clamp said footwear therebetween-16-Patent Application; and a movable handle H, also extending upward from the foot support base, said movable handle having a distal end pivotally connected to the support base (via J), said distal end being operatively connected to at least one of said heel engaging 
Littleton does not teach at least one stabilizing handle attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.
Turner teaches a boot remover with one stabilizing handle 88 attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of Turner in order to provide better stability to the user while doffing the footwear. The moveable handle of Littleton would be separate of the stationary handle as taught by McClung.
As to claim 11, Littleton teaches said heel engaging member is adjustable between one of a plurality of fixed positions via L.  
As to claim 12, Littleton teaches said toe engaging member is fixed (to the handle H).  
As to claim 13, the device of Littleton would be capable of being used with cowboy boots.
As to claim 14, Littleton teaches a ski boot retaining apparatus, comprising: a foot support plate A, secured to a horizontal surface (floor; figure 2), said foot support plate having a top surface upon which a ski boot may be placed; a sliding heel-receiving member K adjacent a distal end of the foot support plate to secure a heel on the sole of the ski boot; a toe engaging member D adjacent a proximal end of the foot support plate to forcibly engage a toe portion of the ski boot and thereby clamp said ski boot between the heel capture member and the toe engaging member to retain the ski boot on the foot support plate; -17-Patent Applicationa first stationary handle 
Littleton does not teach a first stationary handle operatively associated with and extending upward above the foot support plate to stabilize while a skier inserting or withdrawing their foot from the ski boot.
Turner teaches a boot remover with one stabilizing handle 88 attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of Turner in order to provide better stability to the user while doffing the footwear.
Littleton does not teach operatively connected to the heel capture member such that movement of a proximal end of the moveable handle results in displacement of the heel capture member.  
However, it would have been obvious to one of ordinary skill in the art to provide the heel portion is the movable portion through rearrangement of parts (MPEP 2144) in order to provide the stationary portion of the clamping device in easier view of the user (their front) allowing easier use.
As to claim 15, via the modified teaching of Littleton, the heel capture member is operatively connected to the movable handle using a linkage G.  
As to claim 16, Littleton teaches said heel capture member is biased to an open position (via the handle H). 

s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littleton (US 374,076) in view of in view of Turner (US 5,050,784) in further view of Sterenberg (US 4,942,994).
The combined references teach the limitations of claim 5 except, at least one stabilizing handle includes a lower portion and an upper portion, such that the at least one stabilizing handle includes at least two pieces that are collapsible.
Sterenberg teaches a boot device with at least handle includes a lower portion 40 and an upper portion 42, such that the at least one stabilizing handle includes at least two pieces that are collapsible.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the handle of the combined references with the handle of Sterenberg in order to provide a collapsible handle for compact storage.
As to claim 6, the combined references teach one stabilizing handle includes a pivot connection between the lower portion 40 and the upper portion 42 (see figure 5-6).
As to claim 7, Littleton teaches the lower portion of said at least one stabilizing handle is detachably connected to the base (via commonly known construction means).
Response to Arguments
In order to address the premature finality of claim 10, a new non final rejection has been made with new prior art to address the limitation of stationary handle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732